789 F.2d 1314
UNITED STATES of America, Plaintiff-Appellee,v.Paul Edmond DOWLING, Defendant-Appellant.
No. 83-5153.
United States Court of Appeals,Ninth Circuit.
Argued May 11, 1984.Decided Nov. 25, 1985.

Charles C. Lee, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Michael D. Abzug, Mary E. Kelly, Abzug & Kelly, Los Angeles, Cal., for defendant-appellant.
Before CHAMBERS, TANG and BOOCHEVER, Circuit Judges.

ORDER

1
Pursuant to the decision of the Supreme Court of the United States in Dowling v. United States, --- U.S. ----, 105 S. Ct. 3127, 87 L. Ed. 2d 152 (1985), the judgment of this court, 739 F.2d 1445 (1984) is reversed.  The judgment of conviction in the district court is likewise reversed and the cause is remanded for proceedings consistent with the decision of the Supreme Court.